Citation Nr: 0720958	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-35 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for high cholesterol 
and high triglycerides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1978 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO 
which, in part, denied service connection for hypertension 
and high cholesterol and high triglycerides.  In August 2005, 
a hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have hypertension at present 
which is related to service.  

3.  Elevated cholesterol and triglycerides are laboratory 
findings and not a disease or disability under VA law and 
regulations, nor is there any evidence that the veteran has a 
current disability associated with high cholesterol or high 
triglycerides of service origin.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service nor may 
hypertension be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & West 2006); 38 C.F.R. 
§§ 3.159, 3.303, 4.117 (2006).  

2.  A disability manifested by high cholesterol and high 
triglycerides was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
4.117 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
examined by VA during the pendency of this appeal, and 
testified at the RO before the undersigned member of the 
Board in August 2005.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
hypertension and a disability manifested by high cholesterol 
and high triglycerides, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2006).  

Factual Background & Analysis

In the instant case, the veteran contends that he had 
elevated blood pressure readings, and high cholesterol and 
high triglycerides laboratory findings on various occasions 
during service and believes that these abnormal findings 
warrant service connection.  At the personal hearing in 
August 2005, the veteran acknowledged that he has never been 
diagnosed with hypertension or any type of cardiovascular 
disease (T p.10).  Rather, he argued that elevated blood 
pressure readings were early manifestations of hypertension 
and that they could lead to other types of heart disease.  He 
also argued that he has to monitor his diet and meditate in 
order to control his high cholesterol and high triglycerides, 
and that these life style changes amounted to a disability 
for which he believed service connection should be 
established.  (T p.8).  

The service medical records showed that the veteran's blood 
pressure ranged from 99/64 and 107/52 (April 1994), to 163/97 
(December 1996), with most of the systolic readings in the 
120's and the diastolic readings in the low 80's.  Laboratory 
studies for cholesterol ranged from 154 mg/dl in January 
1982, to 243 mg/gl at the time of his service retirement 
examination in February 2000.  On the latter examination, 
chest x-ray and EKG studies were within normal limits and 
showed no evidence of any cardiovascular disease.  His blood 
pressure on a pre-discharge VA C&P examination in April 2000 
was 123/88, and vital signs were stable.  His heart rate and 
rhythm was normal and there were no murmurs or gallops, and 
no peripheral edema.  

On VA heart examination in August 2004, the veteran reported 
that he had never been diagnosed with hypertension but had 
occasional elevated blood pressure readings.  He denied any 
symptoms of headaches, chest pains, palpitation, syncope, or 
dyspnea.  Blood pressure readings were taken on three 
different days over a one week period.  On the day of 
examination his blood pressure was 144/90 and 154/96.  The 
following day it was 130/85, and on the seventh day it was 
128/88.  S1 and S2 heart sounds were regular and normal, 
there were no murmurs or gallops, or any carotid or abdominal 
bruit.  There was no peripheral edema, congestive heart 
failure, venous stasis or varicose veins, and peripheral 
pulses were present and equal.  An echocardiography was 
normal and showed no evidence of heart enlargement or any 
acute cardiopulmonary disease.  The diagnosis was high normal 
blood pressure with occasional elevation.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  It must be noted 
that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

Concerning the issue of service connection for hypertension, 
the Board notes that the veteran does not claim nor has he 
provided any competent evidence to show that he has 
hypertension at present.  In fact, at the personal hearing 
and on VA examination in August 2004, the veteran stated 
unequivocally, that he has never been diagnosed with 
hypertension.  While his concerns regarding elevated blood 
pressures and the potential for developing hypertension or 
other cardiovascular disease may be justified, the fact 
remains that he does not have hypertension at present.  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Without evidence of a current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Regarding the claim of service connection for 
hypercholesterolemia and hypertriglyceridemia, it is 
significant that high cholesterol, or hypercholesterolemia, 
and high triglycerides, or hypertriglyceridemia is, by 
definition, an abnormally high level of cholesterol and 
triglycerides in the blood.  See Dorland's Illustrated 
Medical Dictionary 629, 636 (26th ed. 1985).  

In other words, high cholesterol and high triglycerides are 
laboratory findings and not disabilities for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There is no evidence of record to suggest that the veteran's 
high cholesterol and high triglycerides cause any impairment 
of earning capacity.  While elevated cholesterol and 
triglycerides may be evidence of an underlying disability or 
may later cause disability, service connection may not be 
granted for a laboratory finding.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citation omitted); see 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Nothing in the medical evidence reflects that 
the veteran has a current disability manifested by high 
cholesterol or high triglycerides.  

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for high cholesterol 
and high triglycerides, and the appeal must be denied.  


ORDER

Service connection for hypertension, is denied.  

Service connection for high cholesterol and high 
triglycerides, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


